
	

114 HR 3006 IH: Helping Save Americans’ Health Care Choices Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3006
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Fleming introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve health savings accounts, and for other
			 purposes.
	
	
		1.Short title, etc
 (a)Short titleThis Act may be cited as the Helping Save Americans’ Health Care Choices Act of 2015. (b)Table of sectionsThe table of sections for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Elimination of requirement that coverage must be under a high deductible health plan.
					Sec. 3. Increase the maximum contribution limit to an HSA.
					Sec. 4. Allow both spouses to make catch-up contributions to the same HSA account.
					Sec. 5. HSA funds may be used for health insurance premiums.
					Sec. 6. Increased portability of health savings accounts.
					Sec. 7. Certain physician fees to be treated as medical care.
					Sec. 8. Special rule for certain medical expenses incurred before establishment of account.
					Sec. 9. Medicare recipients made eligible for HSAs.
					Sec. 10. FSA funds may be used for long-term care insurance premiums.
					Sec. 11. Repeal of limitation on deductions making non-prescription drugs non-qualifying
			 distributions from tax-preferred accounts.
					Sec. 12. Repeal of additional tax from distributions from HSAs and MSAs.
					Sec. 13. Repeal of limitation on health flexible spending arrangements under cafeteria plans.
				
			2.Elimination of requirement that coverage must be under a high deductible health plan
 (a)In generalSection 223(c) of the Internal Revenue Code of 1986 is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
				
 (1)Eligible individualThe term eligible individual means, with respect to any month, any individual if such individual is covered under a eligible health plan as of the 1st day of such month.
 (2)Eligible health planThe term eligible health plan means any health plan (including membership in a health care sharing ministry as defined in section 5000A(d)(2)(B)) other than coverage consisting solely of excepted benefits as defined in section 9832(c).
					.
			(b)Conforming amendments
 (1)In generalThe following sections of the Internal Revenue Code of 1986 are each amended by striking high deductible health plan each place it appears, as the case may be, and inserting eligible health plan: (A)Section 26(b)(2)(S).
 (B)Paragraphs (3) and (5)(B)(ii) of section 106(e). (C)Section 223.
 (D)Section 408(d)(9). (2)Special rulesWith respect to the amendments made by this section, the matter being inserted shall bear the same case, number, font, and font size as the matter being replaced.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Increase the maximum contribution limit to an HSA
 (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting $6,450. (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting $12,900.
 (c)Inflation adjustmentSection 223(g)(1) of such Code is amended— (1)by striking subsections (b)(2) and (c)(2)(A) and inserting subsection (b)(2), and
 (2)by amending subparagraph (B) thereof to read as follows:  (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			4.Allow both spouses to make catch-up contributions to the same HSA account
 (a)In GeneralSection 223(b)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Special rule where both spouses are eligible individuals with 1 accountIf— (i)an individual and the individual’s spouse have both attained age 55 before the close of the taxable year, and
 (ii)the spouse is not an account beneficiary of a health savings account as of the close of such year, the additional contribution amount shall be 200 percent of the amount otherwise determined under subparagraph (B).. (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			5.HSA funds may be used for health insurance premiums
 (a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraphs (B) and (C).
 (b)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			6.Increased portability of health savings accounts
 (a)Treatment after death of account beneficiarySection 223(f)(8)(A) of the Internal Revenue Code of 1986 is amended to read as follows:  (A)Treatment if designated beneficiary is family memberIf a surviving spouse or lineal descendant of the spouse or the account beneficiary acquires the account beneficiary’s interest in a health savings account by reason of being the designated beneficiary of such account at the death of the account beneficiary, such health savings account shall be treated as if the designated beneficiary were the account beneficiary..
 (b)Qualified medical expensesSo much of subparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 as precedes Such term is amended to read as follows:  (A)In generalThe term qualified medical expenses means amounts paid for medical care (as defined in section 213(d)), but only to the extent such amounts are not compensated for by insurance or otherwise..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			7.Certain physician fees to be treated as medical care
 (a)In GeneralSection 213(d) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:
				
 (4)Pre-paid physician feesThe term medical care shall include amounts paid by patients to their primary physician in advance for the right to receive medical services on an as-needed basis..
 (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			8.Special rule for certain medical expenses incurred before establishment of account
 (a)In generalSection 223(d) of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph:
				
 (5)Treatment of account established before tax return due for tax yearFor purposes of this section, if, before the time prescribed by law for filing the return of tax for a taxable year (not including extensions thereof), a taxpayer—
 (A)establishes a health savings account, (B)makes contributions to a health savings account on account of such taxable year, or
 (C)makes payments or distributions from a health savings account for such taxable year, the health savings account shall be deemed to be established on the last day of such taxable year and such contributions and distributions shall be deemed to have been made on account of such taxable year if the taxpayer elects the application of this paragraph for such taxable year.. (b)Conforming amendmentSection 223(d)(6) of such Code, as redesignated by subsection (a), is amended by striking subparagraph (B) and redesignating subparagraphs (C) through (E) as subparagraphs (B) through (D), respectively.
 (c)Effective dateThe amendments made by this section shall apply with respect to health savings accounts established, and contributions to and distributions from health savings accounts after, the date of the enactment of this Act.
			9.Medicare recipients made eligible for HSAs
 (a)Medicare recipients may contribute to HSAsSection 223(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (7). (b)Medicare beneficiaries participating in medicare advantage MSA may contribute their own money to their MSASection 138(b) of such Code is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			10.FSA funds may be used for long-term care insurance premiums
 (a)In generalSubsection (c) of section 106 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (2) as paragraph (3) and by amending so much of such subsection as precedes such paragraph (3) to read as follows:
				
					(c)Long-Term care benefits provided through flexible spending arrangements
 (1)In generalGross income of an employee shall not include employer-provided coverage for qualified long-term care services (as defined in section 7702B(c)) to the extent that such coverage is provided through a flexible spending or similar arrangement.
 (2)Premiums for long-term careQualified medical expenses for which reimbursement may be made by distributions from a flexible spending arrangement shall include amounts paid for long-term care coverage..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			11.Repeal of limitation on deductions making non-prescription drugs non-qualifying distributions from
			 tax-preferred accounts
 (a)HSAsSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence. (b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by striking the last sentence.
 (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by striking subsection (f). (d)Effective dates (1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid with respect to taxable years beginning after the date of the enactment of this Act.
 (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after the date of the enactment of this Act.
				12.Repeal of additional tax from distributions from HSAs and MSAs
 (a)HSAsSection 223(f)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent. (b)Archer MSAsSection 220(f)(4)(A) of such Code is amended by striking 20 percent and inserting 15 percent.
 (c)Effective dateThe amendments made by this section shall apply to distributions made after the date of the enactment of this Act.
			13.Repeal of limitation on health flexible spending arrangements under cafeteria plans
 (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended— (1)by striking subsection (i), and
 (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
